Foster, J.
A narrow strip of land lying across the easterly line of the plaintiff’s premises and the westerly line of the defendant’s, abutting northerly on land of the heirs of Lewis Hotchkiss, and southerly on land of the heirs of Amasa Porter, one foot in width on the southerly end, and four inches on the northerly, is the subject of the present controversy. It *497is divided into two parts, the northerly and southerly; a niche in the wall, (a line running along the western face of which is the boundary line on the west,) marks the point of division.
Ejectment was brought in the Court of Common Pleas, and the defendant made default of appearance. Judgment was rendered for the plaintiff, and execution issued, .but had not been levied, when the case was opened on terms. The terms agreed to were, “to be opened simply for the purpose of trying the question of fact, whether the defendant is the rightful owner of the land claimed by the plaintiff, and is entitled to the possession of the same.” It is manifestly just that this stipulation of the parties should be faithfully carried out.
It appears from the finding of facts, that the defendant placed a building and a wall on the southerly portion of this strip of land in the months of November and December, 1855, and had held that portion of the demanded premises by adverse possession for more than fifteen years prior to the commencement of this suit. Upon the northerly portion of said strip of land the defendant had also placed a wall and a building, but this was not done till 1861, at which time, and prior to which time, that portion of said strip was in the lawful possession of the grantor of the plaintiff.
Under our statute de entry into land, and in view of repeated decisions under it, we must regard the defendant, from the facts found, as having acquired title to, and so being the rightful owner of, the southerly portion of the strip of land in controversy. He has failed to show any ownership of the northerly portion. As we consider the case only on the terms. agreed to by the parties, it becomes unnecessary to determine, any other questions discussed at the bar.
Our advice to the Court of Common Pleas is, that judgment be rendered for the plaintiff to recover possession of the northerly portion of said strip of land described in the finding of' facts.
In this opinion the other judges concurred; except Butler,, C. J., who did not sit.